Exhibit SECTION 906 CERTIFICATION In connection with the quarterly report of Landmark Land Company, Inc. (the "company") on Form 10-Q for the quarter ended June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Gerald G. Barton, Chairman and Chief Executive Officer of the company, certify to my knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the company. Date:August 13, 2009 /s/ Gerald G. Barton Gerald G. Barton Chairman and Chief Executive Officer Landmark Land Company, Inc.
